Citation Nr: 0701506	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right (major) shoulder dislocation with arthritis prior 
to June 13, 2006

2.  Entitlement to an initial rating in excess of 20 percent 
for right (major) shoulder dislocation with arthritis from 
June 13, 2006.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 until April 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

Procedurally, the May 2002 rating decision granted service 
connection for a right shoulder disability and assigned a 10 
percent initial rating.  The veteran thereafter appealed the 
assignment of that initial rating.  In April 2005, the Board 
denied the veteran's claim for an increased initial rating.  
He appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order issued in 
December 2005, the Court granted a Joint Motion for Remand 
entered into by VA and the veteran, vacated the Board's 
decision, and remanded the case to the Board for further 
action in accordance with the Joint Motion.  In April 2006, 
the Board remanded this matter for further development.  
Finally, a rating decision issued in August 2006 increased 
the initial evaluation of the veteran's service-connected 
right shoulder disability to a 20 percent rating from June 
13, 2006


FINDINGS OF FACT

1.  Prior to June 13, 2006, the veteran's right shoulder 
disability is manifested by painful motion of a major joint 
due to arthritis with motion of the major arm beyond shoulder 
level.

2.  From June 13, 2006, the veteran's right shoulder 
disability is manifested by pain productive of functional 
impairment comparable to limitation of motion of the major 
arm to midway between side and shoulder level.  




CONCLUSIONS OF LAW

1.  Prior to June 13, 2006, the criteria for an initial 
evaluation in excess of 10 percent for a right (major) 
shoulder dislocation with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203 (as in effect prior to June 13, 2006).

2.  From June 13, 2006, the criteria for an initial 
evaluation of 30 percent for a right (major) shoulder 
dislocation with arthritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his right shoulder disability.  In this regard, because 
the May 2002 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the May 2002 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating the shoulder 
disability at issue (38 C.F.R. § 4.71a, DC 5200-03), and 
included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
veteran was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the 10 percent evaluation that 
the RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

I.  Prior to June 13, 2006

The evidence indicates that the veteran is right-handed.  He 
asserts that an initial evaluation in excess of 10 percent is 
warranted for his service-connected right shoulder 
disability.  The record reflects that the veteran's 
disability prior to June 13, 2006, was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5203.

Diagnostic Codes 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the shoulder is considered 
to be a major joint.  38 C.F.R. § 4.45.

Regarding limitation of motion, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (as in effect prior to June 13, 
2006).  The standard range of motion of the shoulder is 180 
degrees of forward elevation (flexion) and abduction.  See 38 
C.F.R. § 4.71, Plate I (as in effect prior to June 13, 2006).

Pursuant to 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5203 
(as in effect prior to June 13, 2006), a 10 percent 
evaluation is warranted for impairment of the clavicle or 
scapula when there is malunion, or nonunion without loose 
movement (major extremity). A 20 percent evaluation requires 
nonunion with loose movement or dislocation (major 
extremity).

After reviewing the evidence, the Board finds that an 
evaluation in excess of 10 percent is not warranted prior to 
June 13, 2006, as will be discussed below.

On VA examination in June 2002, the veteran had right 
shoulder flexion of 95 degrees with pain (but able to go to 
130 degrees), abduction of 95 with pain and problems going 
further.  The veteran's passive range of motion testing 
revealed the same results for flexion.  Passive abduction was 
to 130 degrees with some slight impingement noted at 95 
degrees and complaints of pain from 95 to 135 degrees.  The 
veteran had full internal and external rotation from 0 to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.  The examination 
report states that X-rays of the veteran's right shoulder 
note moderate degenerative joint disease per the radiologist.  
The diagnosis was history of right shoulder dislocation with 
development of moderate degenerative joint disease with range 
of motion as detailed above. 

Upon VA examination in November 2004, the veteran had the 
following degrees of active motion:  130 degrees of forward 
flexion and abduction to 110 degrees.  The passive range of 
motion was noted as being essentially the same.  The veteran 
again had full internal and external rotation from 0 to 90 
degrees.  The 2004 examination report reveals that past X-
rays showed that the veteran has degenerative joint disease 
of the right shoulder.  It was noted that additional X-rays 
would also show degenerative joint disease so no further X-
rays were taken.  The Board also notes that an August 2001 
private medical record found the veteran had limited motion 
when trying to raise his right arm over his head.  It was 
noted that he cannot pass over 180 degrees.  There was no 
swelling, edema, or erythema of the right shoulder.

Based on the foregoing, the Board finds that the range of 
motion findings detailed previously are appropriately 
reflected in the presently assigned 10 percent evaluation 
under Diagnostic Code 5201.  Further, there was no X-ray 
evidence of arthritic involvement of a second major joint or 
two or more minor joint groups.  

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.
In this regard, the Board acknowledges the veteran's 
complaints of right shoulder pain noted during the above 
during range of motion testing at the 2002 and 2004 VA 
examinations.  The Board further acknowledges complaints of 
chronic pain and crepitus upon VA examination in 2004.  The 
VA examiner commented that the veteran has a great deal of 
pain when his arm is pulled or jerked.  The Board does 
acknowledge such pain.  Nevertheless, the test for a higher 
rating under DeLuca is not pain in and of itself, but the 
additional functional limitation that such pain causes.  
Here, the objective evidence does not reveal findings of 
additional limited function such as to warrant a higher 
rating.  Indeed, the objective evidence, as noted in the 
November 2004 VA examination report, shows that the veteran 
was not further limited by repeated testing.  Neither 
ligamentous instability nor atrophy of musculature was 
reported.  The 2004 VA examiner noted that the veteran's 
activities of daily living appear to be normal as the veteran 
was able to, among other things, feed, bathe, and dress 
himself.  Similarly, the 2002 VA examination report found no 
instability or weakness of the right shoulder.  The Board 
further acknowledges a finding of tenderness upon palpation 
to the posterior bursa and across the lateral aspect of the 
shoulder.  The Board finds that such pain has already been 
fully contemplated in the presently assigned 10 percent 
rating.

Even with consideration under the criteria set forth in 38 
C.F.R. § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration 
by competent clinical evidence of record that the additional 
functional impairment due to pain, including on use, is 
comparable to the criteria for a rating in excess of 10 
percent under any applicable diagnostic code based on 
limitation of motion.  In other words, even when pain and 
other symptoms are accounted for, there is no indication in 
the record that his functional ability prior to June 13, 2006 
is decreased beyond the limitation of motion already shown on 
examination.  The Board further notes that a separate 
evaluation for arthritis is not warranted as this would 
create pyramiding because limitation of motion is already 
considered in the current 10 percent rating.  38 C.F.R. § 
4.14 (2006).  Accordingly, a separate rating for arthritis is 
not warranted.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
ankylosis of the scapulohumeral articulation.  Thus, an 
increased evaluation is not available under Diagnostic Codes 
5200.  Further, the evidence also fails to show that there is 
a malunion, nonunion, fibrous union, or loss of the head of 
the humerus, or marked deformity.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.

Additionally, although the evidence of record establishes 
that the veteran had a past history of dislocation, there is 
no evidence that the veteran has recently experienced 
frequent episodes of recurrent dislocation with guarding all 
of arm movements.  In fact, the veteran stated at the 2002 VA 
examination that he had no dislocations since leaving active 
duty.  The Board also notes that in the July 2003 substantive 
appeal, the veteran reported that he has had 4 or 5 
dislocations since being discharged from the military, but it 
was not reported when such dislocations occurred.  Moreover, 
there is no competent clinical evidence of nonunion with 
loose movement.  Based on the preceding, the Board concludes 
that a higher evaluation is not warranted under Diagnostic 
Code 5010-5203.

Thus, in light of the above findings, the Board concludes 
that prior to June 13, 2006 the veteran's symptomalogy more 
nearly approximates the assigned 10 percent evaluation.  The 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
service-connected right shoulder disability prior to June 13, 
2006.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  From June 13, 2006

From June 13, 2006, the veteran's right shoulder disability 
with arthritis has been evaluated as 20 percent disabling, 
and, as noted, in the August 2006 rating decision, the 20 
percent evaluation was reassigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201 a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level.  The next-higher 30 percent evaluation may be assigned 
for limitation of motion midway between the side and shoulder 
and a 40 percent evaluation may be assigned for limitation of 
major arm motion to 25 degrees from the side.

On VA examination in June 2006, range of motion testing 
revealed forward flexion to 110 degrees and abduction to 90 
degrees.  Internal and external rotation with the arm 
elevated 90 degrees was 50 degrees and 70 degrees, 
respectively.  The examination report noted that all 
movements were the same on repeated movement.  The 
impingement maneuver was slightly positive on the right.  
Slight tenderness was noted over the acromioclavicular joint 
and the anterolateral aspect of the right shoulder.  The 
examiner noted apparent atrophy of the right shoulder 
involving the deltoid, supra, and infraspinatus muscles.  The 
examiner also noted that the veteran had normal strength, but 
with less movement and weakness in elevation.  The examiner 
opined that the greatest functional impact is the veteran's 
pain, weakness, and decreased motion.  The weakness has been 
objectively manifested by muscle atrophy and decreased 
functioning also manifested by muscle atrophy.  

Based on the foregoing and consideration of the factors 
including functional impairment due to pain as addressed 
under 38 C.F.R. §§ 4.40 and 4.45, the Board finds that a 
next-higher 30 percent rating is warranted.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. App. 
202 (1995).  The objective evidence of pain, weakness and 
decreased functioning objectively shown on the 2006 VA 
examination provide a basis to find that there has been 
demonstration of functional impairment comparable to 
limitation of motion of the major arm to midway between the 
side and shoulder level.  As such, the evidence supports a 30 
percent evaluation from June 13, 2006.  However, the 
veteran's overall disability picture is not most nearly 
approximated by the limitation of major arm motion to 25 
degrees from the side to warrant a 40 percent evaluation.

The Board has also considered other potentially applicable 
diagnostic codes.  The evidence of record does not document 
functional impairment more comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased evaluation 
is not available under Diagnostic Codes 5200.  Further, the 
evidence also fails to show that there is nonunion, fibrous 
union, or loss of the head of the humerus.  Therefore, the 
Board concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5202.  Additionally, 
Diagnostic Code 5203 provides for a maximum evaluation of 20 
percent.  Thus, an increased evaluation is not available 
under Diagnostic Codes 5203.

A review of the claims folder reveals that no clinical 
evidence has been added to the record after the June 2006 VA 
examination.  As such, there is no support for a rating 
higher than 30 percent.  In so finding, the Board has 
considered the disability in relation to its history.  
38 C.F.R. § 4.1 (2006).  

In conclusion, the veteran's disability picture is most 
nearly approximated by a 30 percent rating for limitation of 
shoulder motion from June 13, 2006.  An evaluation in excess 
of that amount is not warranted.  The Board notes that in 
reaching this conclusion the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable throughout the rating periods on 
appeal outlined above.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to June 13, 2006, an initial evaluation in excess of 10 
percent for right (major) shoulder dislocation with arthritis 
is denied.  

From June 13, 2006, an initial rating of 30 percent for right 
(major) shoulder dislocation with arthritis is granted, 
subject to the applicable law governing the payment of 
monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


